


Exhibit 10.2




ORGANIZATIONAL CERTIFICATE OF
THE INCORPORATOR OF
RED ROCK PICTURES, INC.
A NEVADA CORPORATION



          The undersigned, Mary Ann Sapone, the incorporator named in the
Articles of Incorporation of the above-named Corporation, in order to record
certain actions taken in connection with the organization of this Corporation,
pursuant to the powers conferred upon incorporators by the General Corporation
Law of the State of Nevada, does hereby certify as follows:



ARTICLES FILED



          The original Articles of Incorporation of the Corporation have been
filed in the office of the Nevada Secretary of State in Carson City, Nevada. A
certified copy of the Articles of Incorporation, showing the filing date and
corporate number, has been transferred to the director nominee named below.



BYLAWS



          A form of Bylaws for the regulation of the affairs of this Corporation
are hereby adopted as the Bylaws of this Corporation.

          The Secretary of this Corporation is hereby authorized and directed to
execute a certificate of the adoption of the Bylaws, to insert the Bylaws as so
certified in the minute book of this Corporation and to see that a copy of the
Bylaws, similarly certified, is kept at the principal office for the transaction
of business of this Corporation.



NUMBER AND APPOINTMENT



          Until changed as provided for in the Bylaws, the number of directors
of this Corporation is hereby fixed as one.

          The name of the person appointed to act as the first director of this
Corporation, which director shall serve until a successor is duly elected
pursuant to the Bylaws, or until his resignation or removal, as the case may be,
and in whom the powers of further organization and direction of this Corporation
are hereby vested, effective upo; his acceptance of this appointment arc as
follows:





> Robert Levy
> 
> [incorp_sig.jpg]

          The undersigned, having completed the initial organization of the
above-named Corporation and having named one directors to carry on the functions
of directors as required by law, hereby executes this Organizational Certificate
recording the actions so taken and declares that








--------------------------------------------------------------------------------





she has delivered the Articles of Incorporation, the Bylaws, and the original of
this Certificate to the director as named hereinabove. By reason of the
foregoing, I do hereby tender my resignation as incorporator.

August 22, 2006

                                                                                                    INCORPORATOR

                                                                                                    /s/
Mary Ann Sapone

                                                                                                    Mary
Ann Sapone


























--------------------------------------------------------------------------------